Filed 5/14/14 P. v. Morgan CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139715
v.
DEONTE DESHAWE MORGAN,                                               (Solano County
                                                                     Super. Ct. No. VCR201249)
         Defendant and Appellant.


         Appellant Deonte Deshawe Morgan’s probation was revoked, reinstated, and
modified following a contested hearing. Appellant’s counsel has raised no issue on
appeal and asks this court for an independent review of the record to determine whether
there are any arguable issues. (Anders v. California (1967) 386 U.S. 738; People v.
Wende (1979) 25 Cal. 3d 436.) Appellate counsel advised appellant of his right to file a
supplementary brief to bring to this court’s attention any issue he believes deserves
review. (People v. Kelly (2006) 40 Cal. 4th 106.) Appellant has not filed such a brief.
We find no arguable issues and affirm.
                                                  BACKGROUND
         In September 2009, appellant entered no contest pleas to two counts of robbery
(Pen. Code, § 211). He was sentenced to four years in state prison, with imposition of
sentence suspended and a three year grant of probation. Conditions of probation included




                                                             1
the following: “Report all arrests, citations, or violations of law, within 48 hours to the
probation officer” and “Report to and comply with all orders of the probation officer.”1
       Appellant’s probation officer testified at the revocation hearing that she orally told
him “to report police contact.” She testified she “standardly inform[s] [probationers] if
they’re calling the police because they see a fire and they have contact that way, no I
don’t need to hear that. If it’s police contact in relation to them for their behavior, I need
to hear about it.”
       In February 2013, a police officer conducted a traffic stop of a vehicle with a
cover over its license plate. The vehicle had four occupants; appellant was one of the
passengers. During a search of the vehicle, the officer found a handgun in the vehicle’s
trunk. The officer detained all four occupants and interviewed them to determine the
ownership of the gun; all disavowed any knowledge of it. During the investigation,
which took 53 minutes and involved three officers, appellant was handcuffed and placed
in the back of a police car. Upon completion of the investigation, appellant and the
others were released without citation. Appellant did not report this incident to his
probation officer.
       At the revocation hearing, appellant argued the requirement to report police
contact was not an explicit term of his probation and could not validly be made a term of
his probation. The trial court disagreed, finding appellant violated a “lawful term of his
probation” that he “report interaction with members of law enforcement to his probation
officer,” and revoked his probation.
       Appellant subsequently moved to set aside the revocation order, arguing the
probation officer was not authorized to modify the probation conditions, the added
condition was overbroad, and the violation was not willful. The trial court denied the
motion, stating: “The defendant and the others were detained for 53 minutes. Clearly,
this is the kind of situation that’s contemplated when probation is trying to supervise a


1
       Prior to the instant revocation, appellant’s probation was twice revoked and
reinstated with modifications not relevant here.


                                              2
probationer, and this Court does not find a requirement that the defendant report all
police contact to be an expansion of this Court’s orders that the defendant report all
arrests, citations or violations of law. [¶] The Court is not prepared to conclude that in
terms of violations of law, the defendant can count on his own judgment and decide what
conduct is or is not a violation of law.”
       The trial court reinstated appellant’s probation with modifications, imposing an
additional 45 days in county jail and adding the following condition: “Dft [defendant] to
report any police contact to Probation w/in 5 business days.”
                                       DISCUSSION
       We have reviewed the entire record and have found no arguable appellate issues.
Appellant was represented by counsel at the revocation hearing and was afforded the
opportunity to present evidence and cross-examine the People’s witnesses. The trial
court stated on the record its reasons for revoking probation.
       The probation officer’s directive that appellant report any police contact relating to
his behavior was reasonably related to the court-ordered condition that appellant report
any arrests, citations, or violations of law. (In re Pedro Q. (1989) 209 Cal. App. 3d 1368,
1373 [“Probation officers have wide discretion to enforce court-ordered conditions, and
directives to the probationer will not require prior court approval if they are reasonably
related to previously imposed terms”].) Requiring appellant to report such contacts
enables the probation officer to determine if appellant is violating the law.
       The probation officer’s directive was not overbroad. (In re Sheena K. (2007) 40
Cal. 4th 875, 890 (Sheena K.) [“A probation condition that imposes limitations on a
person’s constitutional rights must closely tailor those limitations to the purpose of the
condition to avoid being invalidated as unconstitutionally overbroad”].) Assuming the
directive imposed limitations on appellant’s constitutional rights, it was sufficiently
tailored. Appellant did not need to report police contact regarding events unrelated to
him or as to which he was only a witness, but needed to report police contact relating to
his own behavior so the probation officer could determine whether appellant was
engaging in criminal behavior.


                                              3
       Nor was the probation officer’s directive unconstitutionally vague. (Sheena K.,
supra, 40 Cal.4th at p. 890 [probation conditions “ ‘must be sufficiently precise for the
probationer to know what is required of him, and for the court to determine whether the
condition has been violated’ ”].) Appellant had notice he was required to report a police
contact involving a one-hour investigation during which he was handcuffed and detained
in the back of a police car.
       Finally, any challenge to the condition added by the trial court, requiring appellant
report “any police contact,” is moot. Appellant’s term of probation has expired so he is
no longer subject to this condition.2
                                        DISPOSITION
       The judgment is affirmed.




                                                 SIMONS, J.

We concur.




JONES, P.J.




BRUINIERS, J.



2
        We take judicial notice of records of the superior court documenting the expiration
of appellant’s probation term on April 12, 2014. This event does not moot a challenge to
the revocation order. (People v. Nolan (2002) 95 Cal. App. 4th 1210, 1213 [rejecting
mootness challenge to revocation order because “[t]he probation violation finding is part
of [the defendant’s] permanent record . . . [and] the appeal affords the opportunity to
erase the ‘stigma of criminality’ ”].)


                                             4